DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. 
Regarding Claim 1, Applicant argues that Kegel does not teach the claimed permission indication or the intention to perform a write access.  However, Kegel discloses in Col. 5, lines 20-29 an access request which represents an indication of a permission for an intended access and specifying an address to be written to indicates the intention to perform a write access.  
Applicant also argues that Kegel does not teach that the translation is transmitted based on the permission indication or based on the dirty bit.  The examiner disagrees since the intended permission as indicated in the access request specifies the translation as being performed by the MMU and the dirty bit indicating a busy page may create a fault situation to be handled prior to the access.  
Regarding Claim 3, Applicant argues that Kegel does not teach determining that the permission indication comprises a potential write bit set.  However, Kegel teaches extra information associated with the address space mapping such as read and write permissions which refers to bits indicating permissions to allow a write access [Col. 7, lines 20-50].
Drawings
The drawings received on 3/22/2019 have been accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, 10-14, 16-20, 22-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kegel [US 9,063,891].
Claim 1. An apparatus comprising circuitry to: receive a memory address translation request message from a downstream connected device; identify, from the memory address translation request message, a permission indication that the device intends to perform a write access to one or more memory address locations [Col. 5, lines 20-29; wherein the access request represents an indication of a permission for an intended access and specifying an address to be written to indicates the intention to perform a write access] specified in the memory address translation request message [Col. 5, lines 30-65 and Col. 7, lines 10-35]; identify, from an address translation and protection table (ATPT), a dirty bit value associated with the one or more memory address locations [col. 6, lines 5-15; wherein the dirty bit indicates a pages has been written to]; and transmit a translation of the one or more memory address locations and a read or read+write permission to the device based on the permission indication in the memory address translation request message and the dirty bit [Col. 5, line 20- Col. 6, 
Claim 3, Kegel discloses the apparatus of claim 1, the apparatus comprising circuitry to: determine that the permission indication comprises a potential write bit set [Col. 5, lines 20-29; wherein the access request represents an indication of a permission for an intended access and specifying an address to be written to indicates the intention to perform a write access; Col. 7, lines 20-51 wherein the extra information associated with the address space mapping such as read and write permissions refers to bits indicating permissions to allow a write access]; determine that the dirty bit is set; and transmit a read+write permission to the device for the one or more memory address locations specified by the memory address translation request message [use of the dirty bit and the protection benefits of the MMU; in instances where access is not prohibited, see Col. 6, lines 8-30].
Claim 4, Kegel discloses the apparatus of claim 1, the apparatus comprising circuitry to: determine that the permission indication comprises a potential write bit set; determine that the dirty bit is clear; and transmit a read-only permission to the device for the one or more memory address locations specified by the memory address translation request message [use of the dirty bit and the protection benefits of the MMU; in instances where access is prohibited, see Col. 6, lines 8-30].
Claim 5, Kegel discloses the apparatus of claim 1, the apparatus comprising circuitry to: determine that the permission indication comprises a potential write bit set; determine that a no-write bit is set; and transmit a read-only permission to the device for the one or more memory address locations specified by the memory address translation request message [use of the dirty bit and the protection benefits of the MMU; in instances where access is prohibited, see Col. 6, lines 8-30].
Claim 6, Kegel discloses the apparatus of claim 1, the apparatus comprising circuitry to: determine that the permission indication comprises a potential write bit set; 
Claim 7, Kegel discloses the apparatus of claim 1, wherein the apparatus comprises a translation agent [function of the MMU, Col. 5, lines 30-45].
Claim 8 is rejected using the same rationale as Claim 1. 
Claim 10 is rejected using the same rationale as Claim 3.
Claim 11 is rejected using the same rationale as Claim 4.
Claim 12 is rejected using the same rationale as Claim 5.
Claim 13 is rejected using the same rationale as Claim 6.
Claim 14 is rejected using the same rationale as Claim 1. 
Claim 16 is rejected using the same rationale as Claim 3.
Claim 17 is rejected using the same rationale as Claim 4.
Claim 18 is rejected using the same rationale as Claim 5.
Claim 19 is rejected using the same rationale as Claim 6.
Claim 20 is rejected using the same rationale as Claim 1.
Claim 22 is rejected using the same rationale as Claim 3
Claim 23 is rejected using the same rationale as Claim 4.
Claim 24 is rejected using the same rationale as Claim 5.
Claim 25 is rejected using the same rationale as Claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kegel [US 9,063,891] in view of Guddeti et al. [US 9,189,441].
Claim 2, Kegel discloses the apparatus of claim 1, wherein requests are transmitted via PCIe buses [Col. 4, line 53 – Col. 5, line 7].  Kegel does not teach but Guddeti et al. discloses the use of headers associated with the PCIe services, as claimed [ memory address translation request message comprises a translation request header associated with a Peripheral Component Interconnect Express (PCIe)-based address translation services (ATS) protocol, see Col. 3, lines 55-Col. 4, line 8].  It would have been obvious to one of ordinary skill in the art that the time the invention was filed to modify the invention of Kegel et al. to include the PCIe headers as disclosed by Guddeti et al. since doing so allows for the proper routing of information through PCIe buses. 

Claim 15 is rejected using the same rationale as Claim 2.
Claim 21 is rejected using the same rationale as Claim 2.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MIDYS ROJAS/Primary Examiner, Art Unit 2133